     Case: 1:17-cv-02148-DAP Doc #: 48 Filed: 02/05/20 1 of 1. PageID #: 2770



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


   ANTHONY NOVAK                                   Case No. 1:17-CV-02148
                           Plaintiff,
                   v.                              Judge Dan Aaron Polster
   CITY OF PARMA
                           Defendant.              Magistrate Judge William H. Baughman, Jr.


               PLAINTIFF’S WITHDRAWAL OF STIPULATED MOTION FOR ORDER
                AUTHORIZING DISCLOSURE OF “COUNSEL-ONLY” MATERIALS

       Plaintiff Anthony Novak respectfully withdraws the Stipulated Motion for Order

Authorizing Disclosure of “Counsel-Only” Materials (Doc. #47). Since the filing of that motion, the

Cuyahoga County Prosecutor’s Office consented to the release of materials designated counsel-only,

mooting the issues raised in the motion.

       Defendants consented to this withdrawal in yesterday’s phone call with the Court’s

chambers.

Respectfully submitted,

February 5, 2020                                     THE CHANDRA LAW FIRM LLC

                                                     /s/Brian D. Bardwell
                                                     Subodh Chandra (0069233)
                                                     Ashlie Case Sletvold (0079477)
                                                     Brian D. Bardwell (0098423)
                                                     The Chandra Law Building
                                                     1265 West Sixth Street, Suite 400
                                                     Cleveland, Ohio 44113
                                                     216.578.1700 Phone
                                                     216.578.1800 Fax
                                                     Subodh.Chandra@ChandraLaw.com
                                                     Ashlie.Sletvold@ChandraLaw.com
                                                     Brian.Bardwell@ChandraLaw.com

                                                     Attorneys for Plaintiff Anthony Novak
